Citation Nr: 1226364	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-47 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vaginitis.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active duty for training from November1988 to May 1989.  She has additional time as a Member of the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

A videoconference hearing in front of the undersigned Veterans Law Judge was held in January 2012.  A transcript of the hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for vaginitis, and PTSD due to a sexual trauma.  She alleges that she was sexually assaulted in service and that she developed vaginitis after and due to the sexual assault.

A review of the claim file shows that it appears that there may be outstanding relevant medical treatment records.  The appellant testified at a videoconference hearing in January 2012.  At the time, she testified that she had attempted to obtain the treatment records from "Mayview" several times but that she had never been sent the records.  (This is a phonetic spelling from the transcript and the facility is not otherwise identified.)  A review of the file does not show that any records from the Mayview facility have been associated with the claim file.  

To ensure due process, any outstanding treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask that she provide the name of the physician(s) and/or clinic(s), address and date(s) of treatment, of all medical care providers, VA and non-VA, who have treated her for vaginitis and/or PTSD and whose records are still outstanding.  Specifically the location and dates of treatment at "Mayview" should be identified.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

2.  When the development requested has been completed, the case should be reviewed.  If records obtained suggest that further examination is needed, such examination should be undertaken.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


